UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number1-12434 M/I HOMES, INC. (Exact name of registrant as specified in its charter) Ohio 31-1210837 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) IdentificationNo.) 3 Easton Oval, Suite 500, Columbus, Ohio 43219 (Address of principal executive offices) (Zip Code) (614) 418-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one.): Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common shares, par value $.01 per share: 14,059,981 shares outstanding as of July 31, 2007 M/I HOMES, INC. FORM 10-Q TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION Item 1. M/I Homes, Inc. and Subsidiaries Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets June 30, 2007 (Unaudited) and December 31, 2006 3 Unaudited Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 4 Unaudited Condensed Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2007 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Exhibit Index 42 2 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Dollars in thousands, except par values) (Unaudited) ASSETS: Cash $ 2,348 $ 11,516 Cash held in escrow 13,665 58,975 Mortgage loans held for sale 32,380 58,305 Inventories 1,128,363 1,184,358 Property and equipment - net 36,791 36,258 Investment in unconsolidated limited liability companies 50,453 49,648 Other assets 95,523 78,019 TOTAL ASSETS $1,359,523 $1,477,079 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable $ 86,331 $ 81,200 Accrued compensation 5,560 22,777 Customer deposits 16,332 19,414 Other liabilities 57,594 66,533 Community development district obligations 23,750 19,577 Obligation for consolidated inventory not owned 7,729 5,026 Notes payable banks - homebuilding operations 265,000 410,000 Note payable bank - financial services operations 16,000 29,900 Mortgage notes payable 6,826 6,944 Senior notes – net of discount of $1,216 and $1,344, respectively, at June 30, 2007 and December 31, 2006 198,784 198,656 TOTAL LIABILITIES 683,906 860,027 Commitments and contingencies - - SHAREHOLDERS’ EQUITY Preferred shares - $.01 par value; authorized 2,000,000 shares; issued 4,000 and -0- shares, respectively, at June 30, 2007 and December 31, 2006 96,325 - Common shares - $.01 par value; authorized 38,000,000 shares; issued 17,626,123 shares 176 176 Additional paid-in capital 77,138 76,282 Retained earnings 573,094 614,186 Treasury shares – at cost – 3,580,705 and 3,705,375 shares, respectively, at June 30, 2007 and December 31, 2006 (71,116 ) (73,592 ) TOTAL SHAREHOLDERS’ EQUITY 675,617 617,052 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $1,359,523 $1,477,079 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $235,647 $311,794 $460,106 $570,849 Costs and expenses: Land and housing 185,101 225,808 360,822 414,174 Impairment of inventory and investment in unconsolidated limited liability companies 66,060 - 67,205 - General and administrative 27,074 29,358 48,838 49,557 Selling 19,622 22,952 37,601 43,865 Interest 3,015 4,191 7,266 7,352 Total costs and expenses 300,872 282,309 521,732 514,948 (Loss) income before income taxes (65,225 ) 29,485 (61,626 ) 55,901 Income tax (benefit) provision (25,046 ) 11,204 (23,677 ) 21,242 Net (loss) income $(40,179 ) $ 18,281 $ (37,949 ) $ 34,659 Less:preferred share dividends 2,438 - 2,438 - Net (loss)income available to common shareholders $ (42,617 ) $ 18,281 $ (40,387 ) $ 34,659 (Loss) earnings per common share: Basic $ (3.05 ) $ 1.31 $ (2.89 ) $ 2.47 Diluted $ (3.05 ) $ 1.29 $ (2.89 ) $ 2.43 Weighted average common shares outstanding: Basic 13,975 13,973 13,959 14,042 Diluted 13,975 14,174 13,959 14,247 Dividends per common share $ 0.025 $ 0.025 $ 0.05 $ 0.05 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Six Months Ended June 30, 2007 (Unaudited) Preferred Shares Common Shares Additional Total Shares Shares Paid-in Retained Treasury Shareholders’ (Dollars in thousands, except per share amounts) Outstanding Amount Outstanding Amount Capital Earnings Shares Equity Balance at December 31, 2006 13,920,748 $176 $76,282 $614,186 $(73,592) $617,052 Net loss (37,949) (37,949) Preferred shares issued, net of issuance costs of $3,675 4,000 $96,325 96,325 Dividends to shareholders, $609.375 per preferred share (2,438) (2,438) Dividends to shareholders, $0.05 per common share (705) (705) Income tax benefits from stock options and deferred compensation distributions 125 125 Stock options exercised 36,800 73 731 804 Restricted shares issued 66,854 (1,328) 1,328 - Stock-based compensation expense 1,750 1,750 Deferral of executive and director compensation 653 653 Executive and director deferred compensation distributions 21,016 (417) 417 - Balance at June 30, 2007 4,000 $96,325 14,045,418 $176 $77,138 $573,094 $(71,116) $675,617 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2007 2006 (In thousands) (Unaudited) (Unaudited) OPERATING ACTIVITIES: Net (loss) income $(37,949 ) $34,659 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Inventory valuation adjustments and abandoned land transaction write-offs 65,545 1,950 Impairment of investment in unconsolidated limited liability companies 2,731 - Impairment of goodwill and intangible assets 5,175 - Mortgage loan originations (247,053 ) (279,575 ) Proceeds from the sale of mortgage loans 273,120 321,916 Fair value adjustment of mortgage loans held for sale (142 ) - Loss from property disposals 83 73 Depreciation 2,569 1,738 Amortization of intangibles, debt discount and debt issue costs 1,299 1,396 Stock-based compensation expense 1,750 1,343 Deferred income tax (benefit) expense (23,287 ) 2,872 Excess tax benefits from stock-based payment arrangements (125 ) (122 ) Equity in undistributed loss (income) of limited liability companies 839 (37 ) Change in assets and liabilities: Cash held in escrow 45,310 14,980 Inventories (1,574 ) (218,340 ) Other assets (1,525 ) (3,586 ) Accounts payable 5,131 17,216 Customer deposits (3,082 ) (264 ) Accrued compensation (16,564 ) (9,834 ) Other liabilities (9,814 ) (23,665 ) Net cash provided by (used in) operating activities 62,437 (137,280 ) INVESTING ACTIVITIES: Purchase of property and equipment (2,708 ) (1,808 ) Investment in unconsolidated limited liability companies (3,535 ) (10,175 ) Return of investment from unconsolidated limited liability companies 40 15 Net cash used in investing activities (6,203 ) (11,968 ) FINANCING ACTIVITIES: Net (repayments of) proceeds from bank borrowings (158,900 ) 144,400 Principal repayments of mortgage notes payable and community development district bond obligations (118 ) (1,068 ) Proceeds from preferred shares issuance – net of issuance costs of $3,675 96,325 - Debt issuance costs (38 ) (27 ) Payments on capital lease obligations (457 ) - Dividends paid (3,143 ) (715 ) Proceeds from exercise of stock options 804 55 Excess tax benefits from stock-based payment arrangements 125 122 Common share repurchases - (17,893 ) Net cash (used in) provided by financing activities (65,402 ) 124,874 Net decrease in cash (9,168 ) (24,374 ) Cash balance at beginning of period 11,516 25,085 Cash balance at end of period $ 2,348 $ 711 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest – net of amount capitalized $ 7,467 $ 5,829 Income taxes $ 10,065 $37,770 NON-CASH TRANSACTIONS DURING THE YEAR: Community development district infrastructure $ 4,173 $ 1,286 Consolidated inventory not owned $ 2,703 $ (224 ) Capital lease obligations $ 1,457 $ - Distribution of single-family lots from unconsolidated limited liability companies $ 1,742 $ 7,232 Deferral of executive and director compensation $ 653 $ 837 Executive and director deferred compensation distributions $ 417 $ 453 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 M/I HOMES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE1.Basis of Presentation The accompanying Unaudited Condensed Consolidated Financial Statements (the “financial statements”) of M/I Homes, Inc. and its subsidiaries (the “Company”) and notes thereto have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information.The financial statements include the accounts of M/I Homes, Inc. and its subsidiaries.All intercompany transactions have been eliminated.Results for the interim period are not necessarily indicative of results for a full year.In the opinion of management, the accompanying financial statements reflect all adjustments (all of which are normal and recurring in nature) necessary for a fair presentation of financial results for the interim periods presented. These financial statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (the “2006 Form 10-K”). The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during that period.Actual results could differ from these estimates and have a significant impact on the financial condition and results of operations and cash flows.With regard to the Company, estimates and assumptions are inherent in calculations relating to valuation of inventory and investment in unconsolidated limited liability companies (“LLCs”), property and equipment depreciation, valuation of derivative financial instruments, accounts payable on inventory, accruals for costs to complete, accruals for warranty claims, accruals for self-insured general liability claims, litigation, accruals for health care and workers’ compensation, accruals for guaranteed or indemnified loans, stock-based compensation expense, income taxes and contingencies.Items that could have a significant impact on these estimates and assumptions include the risks and uncertainties listed in “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Risk Factors” in Part I of this report, in “Item 1A. Risk Factors” in Part II of this report and in “Item 1A. Risk Factors” in Part I of our 2006 Form 10-K. NOTE 2.Impact of Accounting Standards In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”).SFAS 157 defines fair value by clarifying the exchange price notion presented in earlier definitions and providing a framework for measuring fair value.SFAS 157 also expands disclosures about fair value measurements.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those years.The Company is in the process of determining the impact the adoption of SFAS 157 will have on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).SFAS 159 allows companies to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.SFAS 159 also provides presentation and disclosure requirements that will enable users to compare similar types of assets and liabilities of different entities that have different measurement attributes.This statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted, provided that the entity also adopts SFAS 157 early.The Company is in the process of determining the impact the adoption of SFAS 159 will have on its financial statements. 7 NOTE 3.Inventory A summary of the Company’s inventory as of June 30, 2007 and December 31, 2006 is as follows: June 30, December 31, (In thousands) 2007 2006 Single-family lots, land and land development costs $ 643,016 $ 782,621 Land held for sale 55,095 21,803 Homes under construction 383,490 347,126 Model homes and furnishings - at cost (less accumulated depreciation:June 30, 2007 - $758; December 31, 2006 - $281) 12,423 5,522 Community development district infrastructure (Note 11) 22,769 18,525 Land purchase deposits 5,139 3,735 Consolidated inventory not owned (Note 12) 6,431 5,026 Total inventory $1,128,363 $1,184,358 Single-family lots, land and land development costs include raw land that the Company has purchased to develop into lots, costs incurred to develop the raw land into lots and lots for which development has been completed but have not yet been used to start construction of a home. Land held for sale includes land that meets all of the following criteria, as defined in SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144”):(1) management, having the authority to approve the action, commits to a plan to sell the asset; (2) the asset is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets; (3) an active program to locate a buyer and other actions required to complete the plan to sell the asset have been initiated; (4) the sale of the asset is probable, and transfer of the asset is expected to qualify for recognition as a completed sale, within one year; (5) the asset is being actively marketed for sale at a price that is reasonable in relation to its current fair value; and (6) actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn.In accordance with SFAS 144, the Company records land held for sale at the lower of its carrying value or fair value less costs to sell.During the second quarter of 2007, the Company reclassified $6.9 million of land from land held for sale to single-family lots, land and land development costs because the criteria for classification as land held for sale were no longer met. Homes under construction include homes that are finished and ready for delivery and homes in various stages of construction.As of June 30, 2007 and December 31, 2006, we had 609 homes (valued at $99.0 million) and 717 homes (valued at $130.8 million), respectively, included in homes under construction that were not subject to a sales contract. Model homes and furnishings include homes that are under construction or have been completed and are being used as sales models.The amount also includes the net book value of furnishings included in our model homes.Depreciation on model home furnishings is recorded using an accelerated method over the estimated useful life of the assets, typically three years. The Company assesses inventories for recoverability in accordance with the provisions of SFAS 144, which requires that long-lived assets be reviewed for impairment whenever events or changes in local or national economic conditions indicate that the carrying amount of an asset may not be recoverable.Refer to Note 4 for additional details relating to our procedures for evaluating our inventories for impairment. Land purchase deposits include both refundable and non-refundable amounts paid to third party sellers relating to the purchase of land.On an ongoing basis, the Company evaluates the land option agreements relating to the land purchase deposits.In the period during which the Company makes the decision not to proceed with the purchase of land under an agreement, the Company writes off any deposits relating to such agreement.For the three and six months ended June 30, 2007 the Company wrote off $0.8 million and $1.9 million, respectively, in option deposits and pre-acquisition costs. 8 NOTE 4.Valuation Adjustments and Write-offs The Company assesses inventories for recoverability in accordance with the provisions of SFAS 144, which requires that long-lived assets be reviewed for impairment whenever events or changes in local or national economic conditions indicate that the carrying amount of an asset may not be recoverable. Operating communities. For existing operating communities, the recoverability of assets is measured by comparing the carrying amount of the assets to future undiscounted cash flows expected to be generated by the assets based on home sales. These estimated cash flows are developed based primarily on management’s assumptions relating to the specific community.The significant assumptions used to evaluate the recoverability of assets include the timing of development and/or marketing phases, projected sales price and sales pace of each existing or planned community and the estimated land development and home construction and selling costs of the community. The carrying value of the 15 operating communities that were impaired during the three month period ending June 30, 2007, net of impairment charges and write-offs of $41.2 million, was $219.9 million at June 30, 2007.The fair value of the 3 operating communities that were impaired during the three months ended March 31, 2007, net of impairment charges and write-offs of $1.1 million, was $4.2 million at March 31, 2007. Future communities.For raw land or land under development that management anticipates will be utilized for future homebuilding activities, the recoverability of assets is measured by comparing the carrying amount of the assets to future undiscounted cash flows expected to be generated by the assets based on home sales, consistent with the evaluations performed for operating communities discussed above. For raw land, land under development or lots that management intends to market for sale to a third party, but that do not meet all of the criteria to be classified as land held for sale as discussed above in Note 3, the recoverability of the assets is determined based on either the estimated net sales proceeds expected to be realized on the sale of the assets, or based on the estimated fair value determined using cash flow valuation techniques. If the Company has not yet determined whether raw land or land under development will be utilized for future homebuilding activities or marketed for sale to a third party, the Company assesses the recoverability of the inventory using a probability-weighted approach, in accordance with SFAS 144. The carrying value of the 9 future communities that were impaired during the three month period ending June 30, 2007, net of impairment charges and write-offs of $19.5 million, was $65.2 million at June 30, 2007. Land held for sale.Land held for sale includes land that meets the six criteria defined in SFAS 144, as further discussed above in Note 3.In accordance with SFAS 144, the Company records land held for sale at the lower of its carrying value or fair value less costs to sell.Fair value is determined based on the expected third party sale proceeds. The carrying value of the 5 land held for sale properties that were impaired during the three month period ending June 30, 2007, net of impairment charges and write-offs of $2.7 million, was $13.3 million at June 30, 2007. Investments in unconsolidated limited liability companies.The Company assesses investments in unconsolidated limited liability companies (“LLCs”) for impairment in accordance with Accounting Principles Board Opinion No. 18, “The Equity Method of Accounting for Investments in Common Stock” (“APB 18”)and SEC Staff Accounting Bulletin Topic 5.M, “Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities” (“SAB Topic 5M”).When evaluating the LLCs, if the fair value of the investment is less than the investment carrying value, and the Company determines the decline in value was other than temporary, the Company would write down the investment to fair value.The Company’s LLCs engage in land acquisition and development activities for the purpose of selling or distributing (in the form of a capital distribution) developed lots to the Company and its partners in the entity, as further discussed in Note 8. The investment value of the one LLC that was impaired during the three month period ending June 30, 2007, net of impairment charges and write-offs of $2.7 million, was $7.7 million at June 30, 2007.During the three month period ending June 30, 2007, one of our LLCs also wrote-off a land option deposit, with the Company’s portion being $0.8 million. 9 A summary of the Company’s valuation adjustments and write-offs for the three and six months ended June 30, 2007 and 2006 is as follows: Three Months Ended June 30, Six Months Ended June 30, (In thousands) 2007 2006 2007 2006 Impairment of operating communities: Midwest $5,603 - $5,363 - Florida 15,197 - 15,504 - Mid-Atlantic 20,339 - 21,417 - Total impairment of operating communities (a) $41,139 - $42,284 - Impairment of future communities: Midwest $1,526 - $1,526 - Florida 11,948 - 11,948 - Mid-Atlantic 6,018 - 6,018 - Total impairment of future communities (a) $19,492 - $19,492 - Impairment of land held for sale: Midwest $- - $ - - Florida 2,442 - 2,442 - Mid-Atlantic 256 - 256 - Total impairment of land held for sale (a) $2,698 - $2,698 - Option deposits and pre-acquisition costs write-offs: Midwest $- $226 $22 $ 246 Florida (b) 825 1,354 1,828 1,466 Mid-Atlantic 16 229 46 238 Total option deposits and pre-acquisition costs write-offs (c) $841 $1,809 $1,896 $1,950 Impairment of investments in unconsolidated LLCs: Midwest $- $ - Florida 2,731 - 2,731 - Mid-Atlantic - Total impairment of investments in unconsolidated LLCs (a) $2,731 - $2,731 - Total impairments and write-offs of option depoists and pre- acquisition costs $66,901 $1,809 $69,101 $1,950 (a) Amounts are recorded within Impairment of Inventory and Investment in UnconsolidatedLimited Liability Companies in the Company’s Unaudited Condensed Consolidated Statement of Income. (b) Includes the Company’s $0.8 million share of the write-off of an option deposit in the three and six month periods of 2007 that is included in Equity in Undistributed Loss (Income) of Limited LiabilityCompanies in the Company’s Unaudited Condensed Statement of Cash Flows. (c) Amounts are recorded within General and Administrative Expense in the Company’s Unaudited Condensed Consolidated Statement of Income. NOTE 5.Goodwill and Intangible Assets The Company evaluates goodwill for impairment in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets” and evaluates finite-lived intangible assets for impairment in accordance with SFAS 144.During the second quarter of 2007, the Company made a decision, primarily due to market conditions, to discontinue the use of the Shamrock name and other intangible assets that were acquired as part of the July 2005 acquisition of Shamrock Homes, a Florida homebuilder, and as a result wrote off the $3.6 million remaining unamortized balance of these intangible assets.The Company also determined that the goodwill associated with this acquisition was impaired due to continued adverse market conditions, and wrote off the $1.6 million goodwill balance. NOTE6.Capitalized Interest The Company capitalizes interest during land development and home construction.Capitalized interest is charged to cost of sales as the related inventory is delivered to a third party.A summary of capitalize dinterest is as follows: Three Months Ended Six Months Ended June 30, June 30, (In thousands) 2007 2006 2007 2006 Capitalized interest, beginning of period $37,647 $24,470 $35,219 $19,233 Interest capitalized to inventory 5,888 6,943 11,712 13,037 Capitalized interest charged to cost of sales (3,640 ) (1,081 ) (7,036 ) (1,938 ) Capitalized interest, end of period $39,895 $30,332 $39,895 $30,332 Interest incurred $ 8,903 $11,134 $18,978 $20,389 10 NOTE7.Property and Equipment The Company records property and equipment at cost and subsequently depreciates the assets using both straight-line and accelerated methods.Following is a summary of the major classes of depreciable assets and their estimated useful lives as of June 30, 2007 and December 31, 2006: June 30, December 31, (In thousands) 2007 2006 Land, building and improvements $11,823 $11,823 Office furnishings, leasehold improvements, computer equipment and computer software 18,385 16,130 Transportation and construction equipment 22,532 22,532 Property and equipment 52,740 50,485 Accumulated depreciation (15,949 ) (14,227 ) Property and equipment, net $36,791 $36,258 Estimated Useful Lives Building and improvements 35 years Office furnishings, leasehold improvements, computer equipment and computer software 3-7 years Transportation and construction equipment 5-20 years Depreciation expense (excluding expense relating to model furnishings classified in Inventory) was approximately $2.1 million and $1.7 million for the six month periods ended June 30, 2007 and 2006, respectively. NOTE 8.Investment in Unconsolidated Limited Liability Companies At June 30, 2007, the Company had interests ranging from 33% to 50% in LLCs that do not meet the criteria of variable interest entities because each of the entities had sufficient equity at risk to permit the entity to finance its activities without additional subordinated support from the equity investors, and three of these LLCs have outside financing that is not guaranteed by the Company.These LLCs engage in land acquisition and development activities for the purpose of selling or distributing (in the form of a capital distribution) developed lots to the Company and its partners in the entity.In certain of these LLCs, the Company and its partner in the entity have provided the lenders with environmental indemnifications and guarantees of the completion of land development and minimum net worth levels of certain of the Company’s subsidiaries as more fully described in Note 9 below.These entities have assets totaling $173.7 million and liabilities totaling $74.2 million, including third party debt of $69.7 million, as of June 30, 2007.The Company’s maximum exposure related to its investment in these entities as of June 30, 2007 is the amount invested of $50.5 million plus letters of credit and bonds totaling $7.6 million and the possible future obligation of $46.4 million under the guarantees and indemnifications discussed in Note 9 below.Included in the Company’s investment in LLCs at June 30, 2007 and December 31, 2006 are $1.8 million and $1.3 million, respectively, of capitalized interest and other costs.The Company does not have a controlling interest in these LLCs; therefore, they are recorded using the equity method of accounting. In accordance with APB 18 and SAB Topic 5M, the Company evaluates its investment in unconsolidated LLCs for potential impairment.Refer to Note 4 for additional details relating to our procedures for evaluating our investment in LLCs for impairment. NOTE9.Guarantees and Indemnifications Warranty The Company provides a two-year limited warranty on materials and workmanship and a twenty-year (for homes closed prior to 1998) and a thirty-year (for homes closed after 1998) transferable limited warranty against major structural defects.Warranty amounts are accrued as homes close to homebuyers and are intended to cover estimated material and outside labor costs to be incurred during the warranty period.The accrual amounts are based upon historical experience and geographic location.A summary of warranty activity for the three and six months ended June 30, 2007 and 2006 is as follows: Three Months Ended Six Months Ended June 30, June 30, (In thousands) 2007 2006 2007 2006 Warranty accrual, beginning of period $13,385 $13,485 $14,095 $13,940 Warranty expense on homes delivered during the period 1,707 2,412 3,318 4,367 Changes in estimates for pre-existing warranties 448 (722 ) 234 (925 ) Settlements made during the period (2,403 ) (2,486 ) (4,510 ) (4,693 ) Warranty accrual, end of period $13,137 $12,689 $13,137 $12,689 11 Guarantees and Indemnities In the ordinary course of business, M/I Financial Corp., our wholly-owned subsidiary (“M/I Financial”), enters into agreements that guarantee certain purchasers of its mortgage loans that M/I Financial will repurchase a loan if certain conditions occur, primarily if the mortgagor does not meet those conditions of the loan within the first six months after the sale of the loan.Loans totaling approximately $123.0 million and $174.0 million were covered under the above guarantees as of June 30, 2007 and December 31, 2006, respectively.A portion of the revenue paid to M/I Financial for providing the guarantees on the above loans was deferred at June 30, 2007 and will be recognized in income as M/I Financial is released from its obligation under the guarantees.M/I Financial has provided indemnifications to third party investors in lieu of repurchasing certain loans.The total of these indemnified loans was approximately $2.4 million as of both June 30, 2007 and December 31, 2006.The risk associated with the guarantees and indemnities above is offset by the value of the underlying assets.The Company has accrued management’s best estimate of the probable loss on the above loans. M/I Financial has also guaranteed the collectibility of certain loans to third-party insurers of those loans for periods ranging from five to thirty years.The maximum potential amount of future payments is equal to the outstanding loan value less the value of the underlying asset plus administrative costs incurred related to foreclosure on the loans, should this event occur.The total of these costs are estimated to be $2.0 million and $2.1 million at June 30, 2007 and December 31, 2006, respectively, and would be offset by the value of the underlying assets.The Company has accrued management’s best estimate of the probable loss on the above loans. The Company has also provided certain other guarantees and indemnifications.The Company has provided an environmental indemnification to an unrelated third party seller of land in connection with the Company’s purchase of that land.In addition, the Company has provided environmental indemnifications, guarantees for the completion of land development, a loan maintenance and limited payment guaranty and minimum net worth guarantees of certain of the Company’s subsidiaries in connection with outside financing provided by lenders to certain of our 50% owned LLCs.Under the environmental indemnifications, the Company and its partner in the applicable LLC are jointly and severally liable for any environmental claims relating to the property that are brought against the lender.Under the land development completion guarantees, the Company and its partner in the applicable LLC are jointly and severally liable to incur any and all costs necessary to complete the development of the land in the event that the LLC fails to complete the project.The maximum amount that the Company could be required to pay under the land development completion guarantees was approximately $31.0 million and $11.1 million as of June 30, 2007 and December 31, 2006, respectively.The risk associated with these guarantees is offset by the value of the underlying assets.Under the loan maintenance and limited payment guaranty, the Company and the applicable LLC partner have jointly and severally agreed to the third party lender to fund any shortfall in the event the ratio of the loan balance to the current fair market value of the property under development by the LLC is below a certain threshold.As of June 30, 2007, the total maximum amount of future payments the Company could be required to make under the loan maintenance and limited payment guaranty was approximately $15.4 million.Under the above guarantees and indemnifications, the LLC operating agreements provide recourse against our LLC partners for 50% of any actual liability associated with the environmental indemnifications, land development completion guarantees and loan maintenance and limited payment guaranty.Under the minimum net worth guarantees, the Company is required to maintain $300 million of total net worth, and two of our subsidiaries are also required to maintain minimum levels of net worth that are substantially lower than the total Company requirement. The Company has recorded a liability relating to the guarantees and indemnities described above totaling $2.5 million at both June 30, 2007 and December 31, 2006, which is management’s best estimate of the fair value of the Company’s liability. The Company has also provided a guarantee of the performance and payment obligations of M/I Financial up to an aggregate principle amount of $13.0 million.The guarantee was provided to a government-sponsored enterprise to which M/I Financial delivers loans. NOTE 10.Commitments and Contingencies At June 30, 2007, the Company had sales agreements outstanding, some of which have contingencies for financing approval, to deliver 1,694 homes with an aggregate sales price of approximately $554.0 million.Based on our current quarter housing gross margin of 21.2% (excluding the impairment charges discussed in Note 4), plus variable selling costs of 4.1% of revenue, less payments to date on homes in backlog of $319.2 million, we estimate payments totaling approximately $140.5 million to be made in the future relating to those homes.At June 30, 2007, the Company also had options and contingent purchase agreements to acquire land and developed lots with an 12 aggregate purchase price of approximately $122.6 million.Purchase of such properties is contingent upon satisfaction of certain requirements by the Company and the sellers. At June 30, 2007, the Company had outstanding approximately $141.6 million of completion bonds and standby letters of credit that expire at various times through March 2012.Included in this total are: (1) $99.7 million of performance bonds and $25.0 million of performance letters of credit that serve as completion bonds for land development work in progress (including the Company’s $4.1 million share of our LLCs’ letters of credit and bonds); (2) $11.2 million of financial letters of credit, of which $4.2 million represent deposits on land and lot purchase agreements and (3) $5.7 million of financial bonds. At June 30, 2007, the Company had outstanding $1.5 million of corporate promissory notes.These notes are due and payable in full upon default of the Company under agreements to purchase land or lots from third parties.No interest or principal is due until the time of default.In the event that the Company performs under these purchase agreements without default, the notes will become null and void and no payment will be required. At June 30, 2007, the Company had $0.2 million of certificates of deposit included in Other Assets that have been pledged as collateral for mortgage loans sold to third parties, and therefore, are restricted from general use. The Company and certain of its subsidiaries have been named as defendants in various claims, complaints and other legal actions incidental to the Company’s business.Certain of the liabilities resulting from these actions are covered by insurance.While management currently believes that the ultimate resolution of these matters, individually and in the aggregate, will not have a material adverse effect on the Company’s financial position or overall trends in results of operations, such matters are subject to inherent uncertainties.The Company has recorded a liability to provide for the anticipated costs, including legal defense costs, associated with the resolution of these matters.However, there exists the possibility that the costs to resolve these matters could differ from the recorded estimates and, therefore, have a material adverse impact on the Company’s net income for the periods in which the matters are resolved. NOTE 11.Community Development District Infrastructure and Related Obligations A Community Development District and/or Community Development Authority (“CDD”) is a unit of local government created under various state and/or local statutes to encourage planned community development and to allow for the construction and maintenance of long-term infrastructure through alternative financing sources, including the tax-exempt markets.A CDD is generally created through the approval of the local city or county in which the CDD is located and is controlled by a Board of Supervisors representing the landowners within the CDD.CDDs may utilize bond financing to fund construction or acquisition of certain on-site and off-site infrastructure improvements near or within these communities.CDDs are also granted the power to levy special assessments to impose ad valorem taxes, rates, fees and other charges for the use of the CDD project.An allocated share of the principal and interest on the bonds issued by the CDD is assigned to and constitutes a lien on each parcel within the community evidenced by an assessment (“Assessment”).The owner of each such parcel is responsible for the payment of the Assessment on that parcel.If the owner of the parcel fails to pay the Assessment, the CDD may foreclose on the lien pursuant to powers conferred to the CDD under applicable state laws and/or foreclosure procedures.In connection with the development of certain of the Company’s communities, CDDs have been established and bonds have been issued to finance a portion of the related infrastructure.Following are details relating to the CDD bond obligations issued and outstanding as of June 30, 2007: Issue Date Maturity Date Interest Rate Principal Amount (in thousands) 5/1/2004 5/1/2035 6.00% $ 9,280 7/15/2004 12/1/2022 6.00% 4,755 7/15/2004 12/1/2036 6.25% 10,060 3/1/2006 5/1/2037 5.35% 22,685 3/15/2007 5/1/2037 5.20% 7,105 Total CDD bond obligations issued and outstanding as of June 30, 2007 $53,885 In accordance with Emerging Issues Task Force Issue 91-10, “Accounting for Special Assessments and Tax Increment Financing,” the Company records a liability for the estimated developer obligations that are fixed and determinable and user fees that are required to be paid or transferred at the time the parcel or unit is sold to an end user.The Company reduces this liability by the corresponding Assessment assumed by property purchasers and the amounts paid by the Company at the time of closing and the transfer of the property.The Company has recorded a $22.8 million liability related to these CDD bond obligations as of June 30, 2007, along with the related inventory infrastructure. 13 In addition, at June 30, 2007, the Company had outstanding a $1.0 million CDD bond obligation in connection with the purchase of land.This obligation bears interest at a rate of 5.5% and matures November 1, 2010.As lots are closed to third parties, the Company will repay the CDD bond obligation associated with each lot. NOTE 12.Consolidated Inventory Not Owned and Related Obligation In the ordinary course of business, the Company enters into land option contracts in order to secure land for the construction of homes in the future.Pursuant to these land option contracts, the Company will provide a deposit to the seller as consideration for the right to purchase land at different times in the future, usually at predetermined prices.Under FASB Interpretation No. 46(R), “Consolidation of Variable Interest Entities” (“FIN 46(R)”), if the entity holding the land under the option contract is a variable interest entity, the Company’s deposit (including letters of credit) represents a variable interest in the entity.The Company does not guarantee the obligations or performance of these variable interest entity. In applying the provisions of FIN 46(R), the Company evaluated all land option contracts and determined that the Company was subject to a majority of the expected losses or entitled to receive a majority of the expected residual returns under certain land contracts.As the primary beneficiary under these contracts, the Company is required to consolidate the fair value of the variable interest entities. As of June 30, 2007 and December 31, 2006, the Company had recorded $4.4 million and $3.3 million, respectively, within Inventory on the Consolidated Balance Sheet, representing the fair value of land under certain land option contracts.The corresponding liability has been classified as Obligation for Consolidated Inventory Not Owned on the Unaudited Condensed Consolidated Balance Sheet. As of June 30, 2007 and December 31, 2006, the Company also had recorded within Inventory on the Unaudited Condensed Consolidated Balance Sheet $2.0 million and $1.7 million, respectively, of land for which the Company does not have title because the land was sold to a third party with the Company retaining an option to repurchase developed lots.In accordance with SFAS No. 66, “Accounting for Sales of Real Estate,” the Company has continuing involvement in the land as a result of the repurchase option, and therefore is not permitted to recognize the sale of the land.The corresponding liability has been classified as Obligation for Consolidated Inventory Not Owned on the Unaudited Condensed Consolidated Balance Sheet. NOTE 13.(Loss) Earnings Per Share Basic (loss) earnings per common share is computed using the weighted average number of common shares outstanding. Diluted (loss) earnings per common share is computed using the weighted average number of shares outstanding adjusted for the incremental shares attributed to non-vested contingent shares, shares underlying deferred compensation awards and outstanding options to purchase common shares (together, “incremental shares”), if dilutive. For both the three and six months ended June 30, 2007, there were no incremental shares because the Company had a net loss for the periods and such shares would not be dilutive. Three MonthsEnded Six Months Ended June 30, June 30, (In thousands, except per share amount) 2007 2006 2007 2006 Basic weighted average shares outstanding 13,975 13,973 13,959 14,042 Effect of dilutive securities: Stock option awards - 76 - 80 Contingent shares (performance-based restricted shares) (a) - Deferred compensation awards - 125 - 125 Diluted weighted average shares outstanding 13,975 14,174 13,959 14,247 Net (loss) income $(40,179 ) $18,281 $(37,949 ) $34,659 Less:preferred share dividends 2,438 - 2,438 - Net (loss) income available to common shareholders $(42,617 ) $18,281 $(40,387 ) $34,659 (Loss) earnings per common share Basic $ (3.05 ) $ 1.31 $ (2.89 ) $ 2.47 Diluted $ (3.05 ) $1.29 $ (2.89 ) $ 2.43 Anti-dilutive equity awards not included in the calculation of diluted earnings per share 1,193 819 1,143 745 (a) These performance based awards were granted during the first quarter of 2007.As of June 30, 2007, the performance conditions have not been met; therefore, there is no impact on diluted earnings per share for the three and six months ended June 30, 2007. 14 NOTE 14.Income Taxes On January 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (“FIN 48”), which requires the Company to determine whether it is more likely than not that its current tax positions will be sustained upon examination and, if so, the Company must measure each tax position and recognize in its financial statements the largest amount of benefit that has greater than a 50% likelihood of being realized upon settlement.As of the date of adoption, the total amount of unrecognized tax benefits was $5.1 million, of which $4.7 million would favorably impact the Company’s effective tax rate if recognized.The cumulative effect of adopting FIN 48 had no impact on the Company’s beginning retained earnings.As of January 1, 2007, the Company had $1.7 million of accrued interest and penalties relating to uncertain tax positions.The Company continues to record interest and penalties as a component of the Provision for Income Taxes on the Unaudited Condensed Consolidated Statement of Income and as a component of the unrecognized tax benefits recorded within Other Liabilities on the Unaudited Condensed Consolidated Balance Sheet. As of June 30, 2007, the Company estimated that the total amount of unrecognized tax benefits could decrease by approximately $1.1 million within the next twelve months, of which $0.8 million would decrease income tax expense if recognized, resulting from the closing of certain tax years.These unrecognized tax benefits relate primarily to the deductibility of certain intercompany charges.As of June 30, 2007, the Company’s federal income tax returns for 2004 through 2006 are open years.The Company files income tax returns in various state and local jurisdictions, with varying statutes of limitations.Ohio and Florida are both major tax jurisdictions.As of June 30, 2007, Ohio has open tax years of 2004 through 2006 and Florida has open tax years of 2003 through 2006. NOTE 15.Purchase of Treasury Shares On November 8, 2005, the Company obtained authorization from the Board of Directors to repurchase up to $25 million worth of its outstanding common shares.The repurchase program expires on November 8, 2010 and was publicly announced on November 10, 2005.The repurchases may occur in the open market and/or in privately negotiated transactions as market conditions warrant.During the six month period ended June 30, 2007, the Company did not repurchase any shares.As of June 30, 2007, the Company had approximately $6.7 million available to repurchase outstanding common shares under the Board approved repurchase program. NOTE 16.Dividends on Common Shares On July 19, 2007, the Company paid to shareholders of record of its common shares on July 2, 2007 a cash dividend of $0.025 per share.Total dividends paid on common shares in 2007 through July 19 were approximately $1.0 million. NOTE 17.Preferred Shares The Company’s Articles of Incorporation authorize the issuance of up to 2,000,000 preferred shares, par value $.01 per share.On March 15, 2007, the Company issued 4,000,000 depositary shares, each representing 1/1000th of a 9.75% Series A Preferred Share, or 4,000 preferred shares in the aggregate.On June 15, 2007, the Company paid to shareholders of record of its preferred shares on June 1, 2007 a cash dividend of $609.375 per preferred share. NOTE 18.Universal Shelf Registration As of June 30, 2007, $50 million remains available for future offerings under a $150 million universal shelf registration filed by the Company with the SEC in April 2002.Pursuant to the filing, the Company may, from time to time over an extended period, offer new debt, preferred stock and/or other equity securities.Of the equity shares, up to 1 million common shares may be sold by certain shareholders who are considered selling shareholders.This shelf registration should allow the Company to expediently access capital markets in the future.The timing and amount of offerings, if any, will depend on market and general business conditions. NOTE 19.Business Segments In conformity with SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information” (“SFAS 131”), the Company’s segment information is presented on the basis that the chief operating decision makers use in evaluating segment performance.The Company’s chief operating decision makers evaluate the Company’s performance in various ways, including: (1) the results of our eleven individual homebuilding operating segments and the results of the financial services operation; (2) our four homebuilding regions; and (3) our 15 consolidated financial results.We have determined our reportable segments in accordance with SFAS 131 as follows: Midwest homebuilding, Florida homebuilding, Mid-Atlantic homebuilding and financial services operations.The homebuilding operating segments that are included within each reportable segment have similar operations and exhibit similar economic characteristics, and therefore meet the aggregation criteria in SFAS 131.Our homebuilding operations include the acquisition and development of land, the sale and construction of single-family attached and detached homes and the occasional sale of lots and land to third parties.The homebuilding operating segments that comprise each of our reportable segments are as follows: Midwest Florida Mid-Atlantic Columbus, Ohio Tampa, Florida Maryland (2) Cincinnati, Ohio Orlando, Florida Virginia Indianapolis, Indiana West Palm Beach, Florida Charlotte, North Carolina Chicago, Illinois (1) Raleigh, North Carolina (1)The Company announced its entry into the Chicago market during the second quarter of 2007, and has not sold or closed any homes in this market as of June 30, 2007. (2)Maryland also includes homebuilding operations in Delaware. The financial services operations include the origination and sale of mortgage loans and title and insurance agency services for purchasers of the Company’s homes. The chief operating decision makers utilize operating (loss) income, defined as (loss) income before interest expense and income taxes, as a performance measure. Three Months Ended Six Months Ended June 30, June 30, (In thousands) 2007 2006 2007 2006 Revenue: Midwest homebuilding $ 78,238 $124,096 $149,887 $222,342 Florida homebuilding 85,328 124,980 170,983 236,661 Mid-Atlantic homebuilding 68,298 55,565 129,317 95,278 Other homebuilding - unallocated (a) (1,012 ) 1,110 (228 ) 4,797 Financial services (b) 4,795 7,139 10,147 14,126 Intercompany eliminations - (1,096 ) - (2,355 ) Total revenue $235,647 $311,794 $460,106 $570,849 Operating (loss) income: Midwest homebuilding $ (7,162 ) $ 10,071 $ (7,595 ) $ 15,387 Florida homebuilding (26,669 ) 27,480 (14,315 ) 51,485 Mid-Atlantic homebuilding (24,353 ) 5,710 (24,356 ) 8,341 Other homebuilding - unallocated (a) (276 ) 85 (73 ) 689 Financial services 2,334 4,420 5,065 8,598 Less: Corporate selling, general and administrative expense (6,084 ) (14,090 ) (13,086 ) (21,247 ) Total operating (loss) income $(62,210 ) $ 33,676 $ (54,360 ) $ 63,253 Interest expense: (c) Midwest homebuilding $ 655 $ 1,780 $ 2,014 $ 3,151 Florida homebuilding 1,549 1,170 3,356 1,960 Mid-Atlantic homebuilding 666 1,074 1,669 1,963 Financial services 145 167 227 278 Total interest expense $ 3,015 $ 4,191 $ 7,266 $ 7,352 Total (loss) income before taxes $(65,225 ) $ 29,485 $(61,626 ) $ 55,901 (a) Other homebuilding – unallocated consists of the net impact in the period due to timing of homes delivered with low down-payment loans (buyers put less than 5% down) funded by the Company’s financial services operations not yet sold to a third party.In accordance with applicable accounting rules, recognition of such revenue must be deferred until the related loan is sold to a third party.Refer to the Revenue Recognition policy described in our Application of Critical Accounting Estimates and Policies in Management’s Discussion and Analysis of Financial Condition and Results of Operations for further discussion. (b) Financial services revenue includes $1.8 million and $1.1 million of revenue from the homebuilding segments for the three months ended June 30, 2007 and 2006, respectively, and $3.5 million and $2.4 million of revenue from the homebuilding segments for the six months ended June 30, 2007 and 2006, respectively. (c) Interest expense is allocated to our homebuilding operating segments based on the average monthly net investment (total assets less total liabilities) for each operating segment. 16 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW M/I Homes, Inc. (the “Company” or “we”) is one of the nation’s leading builders of single-family homes, having delivered nearly 70,000 homes since we commenced homebuilding in 1976.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Indianapolis, Indiana; Chicago, Illinois; Tampa, Orlando and West Palm Beach, Florida; Charlotte and Raleigh, North Carolina; Delaware; and the Virginia and Maryland suburbs of Washington, D.C.In 2006, the latest year for which information is available, we were the 21st largest U.S. single-family homebuilder (based on homes delivered) as ranked by Builder Magazine. Included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations are the following topics relevant to the Company’s performance and financial condition: ● Information Relating to Forward-Looking Statements ● Our Application of Critical Accounting Estimates and Policies ● Our Results of Operations ● Discussion of Our Liquidity and Capital Resources ● Update of Our Contractual Obligations ● Discussion of Our Utilization of Off-Balance Sheet Arrangements ● Impact of Interest Rates and Inflation ● Discussion of Risk Factors FORWARD-LOOKING STATEMENTS Certain information included in this report or in other materials we have filed or will file with the Securities and Exchange Commission (the “SEC”) (as well as information included in oral statements or other written statements made or to be made by us) contains or may contain forward-looking statements, including, but not limited to, statements regarding our future financial performance and financial condition.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the “Risk Factors” section of Management’s Discussion and Analysis of Financial Condition and Results of Operations and as set forth in Part II, Item 1A. Risk Factors.Except as required by applicable law or the rules and regulations of the SEC, we undertake no obligation to publicly update any forward-looking statements or risk factors, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent reports on Forms 10-K, 10-Q and 8-K should be consulted.This discussion is provided as permitted by the Private Securities Litigation Reform Act of 1995, and all forward-looking statements are expressly qualified in their entirety by the cautionary statements contained or referenced in this section. APPLICATION OF CRITICAL ACCOUNTING ESTIMATES AND POLICIES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.On an ongoing basis, management evaluates such estimates and judgments and makes adjustments as deemed necessary.Actual results could differ from these estimates using different estimates and assumptions, or if conditions are significantly different in the future.Listed below are those estimates that we believe are critical and require the use of complex judgment in their application. 17 Revenue Recognition.Revenue from the sale of a home is recognized when the closing has occurred, title has passed and an adequate initial and continuing investment by the homebuyer is received, in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 66, “Accounting for Sales of Real Estate,” or when the loan has been sold to a third party investor.Revenue for homes that close to the buyer having a deposit of 5% or greater, home closings financed by third parties and all home closings insured under FHA or VA government-insured programs are recorded in the financial statements on the date of closing.Revenue related to all other home closings initially funded by our wholly-owned subsidiary, M/I Financial Corp. (“M/I Financial”), is recorded on the date that M/I Financial sells the loan to a third party investor, because the receivable from the third party investor is not subject to future subordination and the Company has transferred to this investor the usual risks and rewards of ownership that is in substance a sale and does not have a substantial continuing involvement with the home, in accordance with SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.”All associated homebuilding costs are charged to cost of sales in the period when the revenues from home closings are recognized.Homebuilding costs include land and land development costs, home construction costs (including an estimate of the costs to complete construction), previously capitalized interest, real estate taxes and indirect costs and estimated warranty costs.All other costs are expensed as incurred.Sales incentives, including pricing discounts and financing costs paid by the Company, are recorded as a reduction of Revenue in the Company’s Unaudited Condensed Consolidated Statement of Income.Sales incentives in the form of options or upgrades are recorded in homebuilding costs in accordance with Emerging Issues Task Force No. 01-09, “Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of a Vendor’s Products).” We recognize the majority of the revenue associated with our mortgage loan operations when the mortgage loans and related servicing rights are sold to third party investors.We defer the application and origination fees, net of costs, and recognize them as revenue, along with the associated gains or losses on the sale of the loans and related servicing rights, when the loans are sold to third party investors in accordance with SFAS No. 91, “Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans.”The revenue recognized is reduced by the fair value of the related guarantee provided to the investor.The guarantee fair value is recognized in revenue when the Company is released from its obligation under the guarantee.Generally, all of the financial services mortgage loans and related servicing rights are sold to third party investors within two weeks of origination.We recognize financial services revenue associated with our title operations as homes are closed, closing services are rendered and title policies are issued, all of which generally occur simultaneously as each home is closed.All of the underwriting risk associated with title insurance policies is transferred to third party insurers. Inventories. We use the specific identification method for the purpose of accumulating costs associated with land acquisition and development and home construction.Inventories are recorded at cost, unless events and circumstances indicate that the carrying value of the land may be impaired.In addition to the costs of direct land acquisition, land development and related costs (both incurred and estimated to be incurred) and home construction costs, inventories include capitalized interest, real estate taxes and certain indirect costs incurred during land development and home construction.Such costs are charged to cost of sales simultaneously with revenue recognition, as discussed above.When a home is closed, we typically have not yet paid all incurred costs necessary to complete the home.As homes close, we compare the home construction budget to actual recorded costs to date to estimate the additional costs to be incurred from our subcontractors related to the home.We record a liability and a corresponding charge to cost of sales for the amount we estimate will ultimately be paid related to that home.We monitor the accuracy of such estimate by comparing actual costs incurred in subsequent months to the estimate.Although actual costs to complete in the future could differ from the estimate, our method has historically produced consistently accurate estimates of actual costs to complete closed homes. The Company assesses inventories for recoverability in accordance with the provisions of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144”), which requires that long-lived assets be reviewed for impairment whenever events or changes in local or national economic conditions indicate that the carrying amount of an asset may not be recoverable. Operating communities. For existing operating communities, the recoverability of assets is measured by comparing the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets based on home sales. These estimated cash flows are developed based primarily on management’s assumptions relating to the community.The significant assumptions used to evaluate the recoverability of assets include the timing of development and/or marketing phases, projected sales price and sales pace of each existing or planned community and the estimated land development and home construction and selling costs of the community.Management reviews these assumptions on a quarterly basis, and adjusts the assumptions as necessary based on current and projected market conditions. 18 Future communities.For raw land or land under development that management anticipates will be utilized for future homebuilding activities, the recoverability of assets is measured by comparing the carrying amount of the assets to future undiscounted cash flows expected to be generated by the assets based on home sales, consistent with the evaluations performed for operating communities discussed above. For raw land, land under development or lots that management intends to market for sale to a third party, but that do not meet all of the criteria to be classified as land held for sale as discussed below, the recoverability of the assets is determined based on either the estimated net sales proceeds expected to be realized on the sale of the assets, or based on the estimated fair value determined using cash flow valuation techniques. If the Company has not yet determined whether raw land or land under development will be utilized for future homebuilding activities or marketed for sale to a third party, the Company assesses the recoverability of the inventory using a probability-weighted approach, in accordance with SFAS 144. Land held for sale.Land held for sale includes land that meets all of the following six criteria defined in SFAS 144:(1) management, having the authority to approve the action, commits to a plan to sell the asset; (2) the asset is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets; (3) an active program to locate a buyer and other actions required to complete the plan to sell the asset have been initiated; (4) the sale of the asset is probable, and transfer of the asset is expected to qualify for recognition as a completed sale, within one year; (5) the asset is being actively marketed for sale at a price that is reasonable in relation to its current fair value; and (6) actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn.In accordance with SFAS 144, the Company records land held for sale at the lower of its carrying value or fair value less costs to sell.Fair value is determined based on the expected third party sale proceeds. The key assumptions relating to the above valuations are dependent on project specific local market and/or community conditions and are inherently uncertain. Local market-specific factors that may impact our project assumptions include: • historical project results such as average sales price and sales rates, if closings have occurred in the project, • competitors’ local market and/or community presence and their competitive actions, • project specific attributes such as location desirability and uniqueness of product offering, • potential for alternative product offerings to respond to local market conditions, and • current local market economic and demographic conditions and related trends and forecasts These and other factors are considered by our local personnel as they prepare or update the project level assumptions. The key assumptions included in our estimated future net cash flows are interrelated. For example, a decrease in estimated sales price due to increased price discounting may result in a complementary increase in sales rates. As of June 30, 2007, our projections generally assume a gradual improvement in market conditions over time along with a gradual increase in costs.If communities are not recoverable based on undiscounted cash flows, the impairment to be recognized is measured as the amount by which the carrying amount of the assets exceeds the fair value of the assets.The fair value of a community is determined by discounting management’s cash flow projections using an appropriate risk-adjusted interest rate.As of June 30, 2007, we utilized discount rates ranging from 12% - 15% in the above valuations. Our quarterly assessments reflects management’s estimates, which we believe are reasonable; however, if homebuilding market conditions and our operating results continue to deteriorate, or if the current challenging market conditions continue for an extended period, future results could differ materially from management’s judgments and estimates. Consolidated Inventory Not Owned.We enter into land option agreements in the ordinary course of business in order to secure land for the construction of homes in the future.Pursuant to these land option agreements, we typically provide a deposit to the seller as consideration for the right to purchase land at different times in the future, usually at pre-determined prices.If the entity holding the land under option is a variable interest entity, the Company’s deposit (including letters of credit) represents a variable interest in the entity, and we must use our judgment to determine if we are the primary beneficiary of the entity.Factors considered in determining whether we are the primary beneficiary include the amount of the deposit in relation to the fair value of the land, the expected 19 timing of our purchase of the land and assumptions about projected cash flows.We consider our accounting policies with respect to determining whether we are the primary beneficiary to be critical accounting policies due to the judgment required. Investment in Unconsolidated Limited Liability Companies.We invest in entities that acquire and develop land for distribution or sale to us in connection with our homebuilding operations.In our judgment, we have determined that these entities generally do not meet the criteria of variable interest entities because they have sufficient equity to finance their operations.We must use our judgment to determine if we have substantive control over these entities.If we were to determine that we have substantive control over an entity, we would be required to consolidate the entity.Factors considered in determining whether we have substantive control or exercise significant influence over an entity include risk and reward sharing, experience and financial condition of the other partners, voting rights, involvement in day-to-day capital and operating decisions and continuing involvement.In the event an entity does not have sufficient equity to finance its operations, we would be required to use judgment to determine if we were the primary beneficiary of the variable interest entity.We consider our accounting policies with respect to determining whether we are the primary beneficiary or have substantive control or exercise significant influence over an entity to be critical accounting policies due to the judgment required.Based on the application of our accounting policies, these entities are accounted for by the equity method of accounting. In accordance with Accounting Principles Board Opinion No. 18, “The Equity Method of Investments In Common Stock,” and SEC Staff Accounting Bulletin Topic 5.M, “Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities,” the Company evaluates its investment in unconsolidated limited liability companies for potential impairment on a continuous basis. If the fair value of the investment is less than the investment’s carrying value and the Company has determined that the decline in value is other than temporary, the Company would write down the value of the investment to fair value.
